--------------------------------------------------------------------------------

EXHIBIT 10.1


CONSULTING AND NONCOMPETITION AGREEMENT
 
This CONSULTING AND NONCOMPETITION AGREEMENT (this “Agreement”) is made as of
this 1st day of July, 2012 (the “Effective Date”), between ROYAL BANCSHARES OF
PENNSYLVANIA, INC., a Pennsylvania business corporation (the “Corporation”),
ROYAL BANK AMERICA, a Pennsylvania chartered bank (the “Bank”) (together, the
“Employer”), and James J. McSwiggan Jr. (JJM), an adult individual (the
“Consultant”).
 
RECITALS:
 
WHEREAS, the Consultant desires to provide the services described herein subject
to the terms and conditions set forth below:
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.  Consultancy.  During the period beginning on the Effective Date and for a
period of six (6) months thereafter (the “Consulting Period”), the Consultant
shall undertake to provide his personal advice and counsel to the Employer and
its subsidiaries and affiliates in connection with the business of the Employer
and its subsidiaries, on an “as needed” basis, including, but not limited to:
 
 
1

--------------------------------------------------------------------------------

 
 
(a)  will provide advisory and consultative services to Royal as instructed by
Royal’s CEO and will ensure that all job functions, direct and  indirect
reporting relationships are fully transitioned to those individuals designated
by Royal’s CEO no later than June 30th, 2012;
 
(b)  consulting with the Employer regarding the operations, regulatory, legal
and customer relationships of the Employer and its subsidiaries;
 
(c)  providing services similar to those the Consultant is currently providing
the Employer; (collectively the “Consulting Services”), subject to the terms and
conditions which are set forth herein.  The Consultant shall provide such
Consulting Services as may be requested from time to time by the Chief Executive
Officer of the Employer.  During the Consulting Period, the Consultant shall be
available to devote up to 25 hours per week of his business time, attention,
skills and efforts (other than during holidays, vacations and periods of
illness) to the business and affairs of the Employer and its subsidiaries and
affiliates and shall use his reasonable best efforts to promote the interests of
the Employer and its subsidiaries and affiliates.  Such Consulting Services may
be provided in person, telephonically, electronically or by correspondence as
reasonably determined by the Employer and the Consultant.  The Consultant shall
be reasonably available for meetings at the principal executive offices of the
Employer and outside locations as needed at such times as the Employer shall
reasonably require.  The Consultant will not maintain an assigned office at any
of the Employer’s locations.
 
(d)  During the Consulting Period, the Consultant shall be treated as an
independent contractor and shall not be deemed to be an employee of the Employer
or any subsidiary or affiliate of the Employer.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)  Subject to the restrictions of Section 2, Employer acknowledges that
Consultant may render services to a third party(ies), and/or Consultant may be
engaged in his own business(es) during the term of this
Agreement.  Notwithstanding the foregoing, Consultant shall not accept full-time
employment with another employer prior to December 31, 2012 unless prior
notification is provided to Employer.  In the event Consultant accepts full-time
employment with another employer prior to December 31, 2012, the obligations of
the Employer under Sections 6 and 7 shall cease.
 
2.  Nonsolicitation Covenants.
 
(a)  JJM hereby acknowledges and recognizes the highly competitive nature of the
business of the Corporation and the Bank and accordingly agrees that as a
condition to the payment of benefits hereunder [the SERP and the Consulting
Agreement], from the date of this Agreement, through December 31, 2015 (the
“Restricted Period”), JJM shall not:
 
(i)  directly or indirectly (including without limitation through any entity
controlled by or affiliated with JJM or by which JJM is employed), solicit any
person or entity who or which is, or was at the time of JJM’S termination of
employment with the Corporation and the Bank, an active loan or deposit customer
of the Corporation or the Bank (or any of their respective subsidiaries) (such
“Customers” as set forth on Exhibit A hereof) with respect to the sale of, or
sell to any such Customer, any financial services products or divert or attempt
to divert any of such Customer’s business from the Corporation or the Bank (or
any such subsidiary), or provide any information or assistance to any person or
entity in furtherance of any of the foregoing without the prior written consent
of the Corporation or the Bank; or
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)  directly or indirectly (including without limitation through any entity
controlled by or affiliated with JJM or by which JJM is employed), solicit any
person who is, or was at the time of JJM’S termination of employment with the
Corporation and the Bank, employed by the Corporation or the Bank (or any of
their respective subsidiaries) for employment (such “Employees” as set forth on
Exhibit B hereof) or encourage or induce any such Employees to terminate their
employment with the Corporation or the Bank (or any of such subsidiaries), or
otherwise hire or employ any of such Employees without the prior written consent
of the Corporation or the Bank.
 
(b)  Notwithstanding the foregoing, none of the following activities shall
result in or constitute violations of this Section 1 by JJM:  (i) advertising or
solicitations directed to the public generally and not targeted to customers of
the Corporation or the Bank (or any of their respective subsidiaries) by any
entity controlled by or affiliated with JJM or by which JJM is employed;
(ii)  general solicitations or advertisements for employment not specifically
directed to employees of the Corporation or Bank by any entity controlled by or
affiliated with JJM or by which JJM is employed; or (iii) an entity by which JJM
is employed doing business with any person or entity, whether or not such person
or entity is or was a customer of the Corporation or the Bank, or soliciting or
hiring any person, whether or not such person was an employee of the Corporation
or the Bank, if, but only if, JJM did not participate in, furnish any
information to, or otherwise assist such employer, in connection with such
employer’s business relationship with such customer or employment relationship
with such employee.
 
 
4

--------------------------------------------------------------------------------

 
 
3.  Unauthorized Disclosure.  JJM shall not, without the written consent of the
board of directors of the Corporation or a person authorized thereby (except as
may be required pursuant to a subpoena or other legal process), at any time
knowingly disclose to any person, other than an employee of the Corporation or
the Bank or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by JJM of any continuing duties to the
Corporation or the Bank, any material confidential information obtained by him
while in the employ of or while providing services to the Corporation or the
Bank with respect to their services, products, improvements, formulas, designs
or styles, processes, customers, methods of business or any business practices
the disclosure of which could be or will be damaging to the Corporation and the
Bank; provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by Executive or any person with the assistance, consent
or direction of JJM) or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that conducted by the Corporation and the Bank (including general knowledge
relating to the financial services industry) or any information that must be
disclosed as required by law.
 
4.  Non-Disparagement.  JJM agrees to refrain from at any time performing any
act, engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions which have or may reasonably have
the effect of demeaning the name or business reputation of the Corporation, the
Bank or any of their respective subsidiaries, or any of its or their employees,
officers, directors, agents or advisors in their capacities as such or which
adversely affects (or may reasonably be expected adversely to affect) the best
interests (economic or otherwise) of any of them.  Nothing in this Section 3
shall be deemed to preclude JJM from fulfilling any duty or obligation that he
may have at law, from responding to any subpoena or official inquiry from any
court or government agency, including providing truthful testimony, documents
subpoenaed or requested or otherwise cooperating in good faith with any
proceeding or investigation; or from taking any reasonable actions to enforce
the JJM’S rights hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
5.  Enforcement of Restrictions.
 
(a)  Reasonableness.  JJM hereby acknowledges that: (i) the restrictions
provided herein are reasonable in time and scope in light of the necessity of
the protection of the business of the Corporation and the Bank; (ii) his ability
to work and earn a living will not be unreasonably restrained by the application
of these restrictions; and (iii) if a court concludes that any restrictions
contained herein are overbroad or unenforceable for any reason, the court shall
modify the relevant provision to the least extent necessary and then enforce
such provisions as so modified.
 
(b)  Cessation of Payments and Benefits.  If, during the Restricted Period, JJM
breaches, in any material respect, any of his obligations under Sections 2
through 4 above, as reasonably determined by a vote of seventy-five percent
(75%) of the directors of the Board of Directors, the Corporation shall have the
right, upon written notice to JJM with an explanation of the reasons for its
actions, to cease or suspend further payments or to provide any further benefits
described in Sections 6 and 7 hereof and/or suspend and forfeit payments under
the Royal Bank America Supplemental Retirement Plan for the remainder of the
Consulting Period.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)  Injunctive and Other Relief.  JJM recognizes and agrees that should he fail
to comply with the restrictions set forth herein, which restrictions are vital
to the protection of the Corporation’s business, the Corporation will suffer
irreparable injury and harm for which there is no adequate remedy at
law.  Therefore, JJM agrees that in the event of the breach or threatened breach
by him of any of the terms and conditions of Sections 2 through 4 above, in
addition to the remedies available under Section 5(b), the Corporation shall be
entitled to preliminary and permanent injunctive relief against him, or both,
with nominal bond or other security, and any other relief as may be awarded by a
court having jurisdiction over the dispute.  Such injunctive relief in any court
shall be available to the Corporation, the Bank and their affiliates in lieu of,
or prior to or pending determination in, any arbitration proceeding.  Further,
JJM agrees that the Restricted Period shall be extended by a period of time
equal to any period during which JJM shall be in breach of any of the covenants
set forth in this Section 5.  The rights and remedies enumerated in this Section
5 shall be independent of each other, and shall be severally enforced, and such
rights and remedies shall be in addition to, and not in lieu of, any other
rights or remedies available to the Corporation or the Bank in law or in equity.
 
(d)  Prior Agreements.  The covenants contained in Section 2 above supersede and
replace any prior written or oral agreements between the parties respecting the
subject matter thereof, including the covenants contained in Section 8.1 of the
Plan [the SERP] and any noncompetition or nonsolicitation covenants contained in
the employment agreement between the parties dated September 22, 2006, which
employment agreement expired by its terms on February 17, 2012.
 
6.  Compensation.  In consideration of the obligations and commitments of the
Consultant under this Agreement, including Sections 2, 3 and 4 hereof, the
Employer shall pay to the Consultant six (6) equal installment payments in
amounts equal to $25,441 per month on the last business day of each month during
the Consulting Period.  Such payment shall be made via direct deposit into the
checking account Consultant maintains with Employer.  Employer shall reimburse
Consultant for all reasonable out of pocket expenses Consultant incurs in
performing consulting services provided for in this Agreement for Employer.
 
 
7

--------------------------------------------------------------------------------

 
 
7.   Benefits.
 
(a)  In consideration of the obligations and commitments of the Consultant under
this Agreement, including Sections 2, 3 and 4 hereof and provided the Consultant
renders services under this Agreement through December 31, 2012, the Employer
shall provide medical insurance benefits comparable to the benefits received by
full-time employees of the Employer, commencing the date of Consultant’s
termination of employment with the Employer and terminating on December 31,
2013. If the Employer cannot provide such benefits because Consultant is no
longer an employee, Consultant shall annually receive a dollar amount equal to
the cost to Consultant of obtaining such benefits (or substantially equal
benefits), not to exceed one hundred and twenty percent (120%) of Employer’s
cost to provide such benefits to other employees.
 
(b)  The medical insurance benefits provided under Section 7(a) above shall be
extended until the date of Consultant’s 65th birthday if Consultant is
successful in assisting the Employer in structuring a repayment agreement with
Treasury with regard to the Employer’s TARP assistance and the Employer, using
good-faith efforts, does in fact repay the TARP assistance on or prior to
December 31, 2013.
 
8.  Successors and Assigns.
 
(a)  During the Consulting Period, the Employer will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its business and/or assets, by
agreement in form and substance satisfactory to the Consultant, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that the Employer would be required to
perform it if no such succession or assignment had taken place.  Any failure of
the Employer to obtain such agreement prior to the effectiveness of any such
succession or assignment during this twelve-month period shall be a material
breach of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  This Agreement and all rights of the Consultant shall inure to the benefit
of and be enforceable by the Consultant’s personal or legal representatives,
estate, executors, administrators, heirs and beneficiaries.  In the event of the
Consultant’s death, any amounts accrued and unpaid through the date of death
shall be paid to the Consultant’s estate, heirs and representatives.  Except as
provided in this Section 8, no party may assign this Agreement or any rights,
interests, or obligations hereunder without the prior written approval of the
other party.  Subject to the preceding sentence, this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
 
9.  Survival. The restrictive covenants of Sections 2, 3 and 4 and other
protections for the Employer shall survive the termination of this Agreement or
the assignment of this Agreement by Employer to any successor in interest or
other assignee.
 
10.  Enforcement. This Agreement shall be construed, enforced and interpreted in
accordance with and governed by the laws of the Commonwealth of Pennsylvania,
without reference to its principles of conflict of laws, except to the extent
that federal law shall be deemed to preempt such state laws.
 
The parties agree that all disputes arising out of this Agreement, including but
limited to a breach or alleged breach of the Agreement, shall be filed and
decided in the Court of Common Pleas of Montgomery County, Pennsylvania
exclusively.
 
 
9

--------------------------------------------------------------------------------

 
 
11.  Amendment.  This Agreement may be amended or modified at any time by a
written instrument executed by the parties.
 
12.  Waiver.  Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.  A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought.  Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
 
13.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.
 
14.  Headings and Construction.  The headings of sections in this Agreement are
for convenience of reference only and are not intended to qualify the meaning of
any section.  Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.
 
15.  Entire Agreement.  This instrument contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings or representations relating to the
subject matter hereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
10

--------------------------------------------------------------------------------

 


ATTEST:
ROYAL BANCSHARES OF PENNSYLVANIA, INC..
   
/s/ George McDonough
By:/s/ Robert Tabas
   
Secretary
     
ATTEST:
ROYAL BANK AMERICA
   
/s/ George McDonough
By:/s/ Robert Tabas
   
Secretary
     
WITNESS:
EXECUTIVE
   
/s/ Lisa Lockawitz
/s/ James McSwiggan

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibits A and B
 
[Intentionally Omitted]
 
 
 12

--------------------------------------------------------------------------------